Opinion
Per Curiam,
The appellant asserts as error on this appeal (1) the refusal of his motion in arrest of judgment because of insufficiency of evidence, (2) the admission in evidence of testimony of a threat made by appellant and directed to the victim of the homicide some six weeks before it occurred, and (3) prejudicial remarks made by the district attorney in his summation to the jury. Our examination of each of these issues satisfies us that they are without merit. Accordingly, the judgment of sentence is affirmed.